DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/236,716, filed on 02/03/2014.
The examiner notes however that the first instance of the limitations found in claim 18 appears to be within the instant claims. As such, the effective filing date of the corresponding limitations, i.e. “wherein a thickness of the flexible film and a thickness of the hard shell are substantially the same” will be considered 5/21/2018. If the applicant can provide a showing that these limitations were found in one of the parent cases (including the PCT and Foreign cases), than this will be reconsidered.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not provide antecedent basis for the following limitations: “wherein a thickness of the flexible film and a thickness of the hard shell are substantially the same”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pumping mechanism to infuse the drug into a patient” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-8, 10, and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the inner surface of the flexible film" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites “wherein the first material of the flexible film is a non-elastomeric material”. This is confusing because the hard shell is also made of the first material, and it is not apparent whether the applicant is trying to claim that the property of being a non-elastomeric material is exclusive to the first material within the flexible film only or if the first material is a non-elastomeric material in all parts.
The term "closely fit" in claim 15 is a relative term which renders the claim indefinite.  The term "closely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While it appears that applicant may intend for this to mean that the flexible membrane is collapsed on the hard shell during the fabrication to avoid trapping of air bubbles during the filling, this is not fully apparent. If this is what applicant intends, the examiner recommends amending the claim to include this function directly in the claim instead of using the term “closely fit”.
Claims 2-8, 10, and 12-18 are rejected as they depend from a rejected base claim.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10, 12-14, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer et al. (US 2004/0138612 A1, cited by applicant and hereafter 'Shermer') in view of TOPAS Advanced Polymers (non-Patent Literature submitted by applicant on 12/12/2019 and hereafter ‘TOPAS’).
As to claim 1, Shermer discloses a polymeric container (reservoir subassembly 100; see Figs. 10A, 12) for storing a drug (Shermer describes its container for holding at least insulin – para 0083; also see para 0079) comprising: a hard shell (120; see para 0079, 0080) made from a first material (see para 0088 describing cyclic olefin copolymer (“COC”) as a possible material): and a flexible film (170) made of the first material (see para 0083 describing how the primary materials in the reservoir can include COC), and wherein the hard shell and the flexible film are connected to each other to form the polymeric container (see Fig. 12, para 0079), the polymeric container forming a deformable enclosure having a variable volume for the drug (Fig. 12, para 0079), the deformable enclosure defined by a peripheral edge of the hard shell connected to a peripheral edge of the flexible film such that the variable volume for the drug is located between an inner surface of the hard shell and the inner surface of the flexible film (see Fig. 12 showing main chamber 127 found between rigid portion 120 and film 170).
Shermer is silent to the flexible film being made from a blend of the first material and a second material wherein the second material is an elastomer made of the first material. TOPAS, however, discloses a medical-grade film made from COC (pg. 2, line 12-14) for use in pharmaceutical packaging and drug delivery (page 1, first paragraph; pg.1, second paragraph, last sentence). TOPAS further discloses that this film can be made as a multilayer film formulation as a blend of the first rigid material (COC; pg. 1, first paragraph) and the second material, wherein the second material is an elastomer of the first rigid material (pg. 2, lines 12-14 disclose that the COC elastomer is added into COC). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Shermer’s flexible film such that it was made from a blend that included an elastomer of the first rigid material, as taught by TOPAS, as TOPAS discloses that this blend in a flexible film was advantageous as it 

As to claim 2, Shermer in view of TOPAS teaches the container according to claim 1 as described above. Shermer further discloses wherein the hard shell is made of a single layer (see Fig. 12, para 0079; 120 shown as a single piece/layer).
As to claim 3, Shermer in view of TOPAS teaches the container according to claim 1 as described above. Shermer further discloses wherein the first material of the flexible film is a non-elastomeric material (para 0082, 0083).
As to claim 4, Shermer in view of TOPAS teaches the container according to claim 3 as described above. Shermer is silent to wherein the second material forms less than 25% of the blend, however TOPAS teaches that the film made with COC elastomer can be made from less than 25% of the elastomer. It thus would have been further obvious to one having ordinary skill in the art when modifying Shermer to do so such that the second material forms less than 25% of the blend. One would have been motivated to do so as TOPAS that film strength is greatly improved in COC formulations containing 25% or less of the COC elastomer (pg. 2, ln. 12-14 of TOPAS).
As to claim 5, Shermer in view of TOPAS teaches the container according to claim 1 as described above. Shermer further discloses wherein the first material is a cyclic olefin copolymer (COC) (see 0083, 0088 of Shermer).
As to claim 10, Shermer in view of TOPAS teaches the container according to claim 1 as described above. Shermer further discloses wherein the container is transparent (para 0088).
As to claim 12, Shermer in view of TOPAS teaches the container according to claim 1 as described above. Shermer further discloses wherein the drug is insulin (para 0005, 0083, 0084 of Shermer).

As to claim 14, Shermer in view of TOPAS teaches the container according to claim 1 as described above. Shermer further discloses wherein the deformable enclosure is configured to expand upon overfilling by the drug, and configured to collapse upon depletion of the drug (see para 0086 & 0087 of Shermer describing how the flexible reservoir expands and contracts with the contents).
As to claim 16, Shermer in view of TOPAS teaches the container according to claim 14 as described above. Shermer further discloses wherein the flexible film of the polymeric container provides for deformation of the deformable enclosure by being configured to expand and collapse (see para 0086, 0087).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer in view of TOPAS as applied to claim 1 above, and further in view of Pang et al. (US 2009/0311133, hereinafter 'Pang').
As to claim 6, Shermer in view of TOPAS teaches the container according to claim 1 as described above, but does not expressly recite that a thickness of the flexible film is between 5 µm and 100 µm. 
Pang discloses a drug delivery device that uses a flexible film (diaphragm 150) and wherein a thickness of the flexible film is between 5 µm and 100 µm (see para 0091 teaching thickness of 20 µm).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify the thickness of the flexible film of Shermer/TOPAS such that it was between 5 µm and .

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer in view of TOPAS as applied to claim 1 above, and further in view of Hansen et al. (US 2004/0115068 A1, hereinafter 'Hansen').
As to claim 7, Shermer in view of TOPAS teaches the container according to claim 1 as described above. Shermer further teaches its spring assembly applying a force to the film, which then results in the film applying a pressure to contents of the reservoir chamber (para 0070, 0081, 0082), and further how different springs having different spring constants can be used (para 0108) and/or how different types of stored energy devices can be used (see para 0070 of Shermer), and thus already teaches modification of how much force the film exerts but only explicitly describes values of pressure outside the range of +/- 20 mbar (para 0107).
Hansen discloses a container with a flexible film (diaphragm described in at least para 0125) wherein the flexible film exerts a pressure within +/-20 mbar during a steady state (see para 0128-0135 and para 0005 describing pressure created by the film during a steady state causing opening of an outlet valve for delivery of fluid).
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Shermer/TOPAS in view of Hansen such that the flexible film exerts a pressure within +/-20 mbar during a steady state. One would have been motivated to do so as Hansen discloses values within +/- 20 mbar as potential values that can be used to deliver fluid. 

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer in view of TOPAS as applied to claim 1 above, and further in view of Bowman et al. (US 2003/0220605, hereinafter 'Bowman').
As to claim 8, Shermer in view of TOPAS teaches the container according to claim 1 as described above, but is silent to wherein the flexible film is a monolayer.

It would have been obvious to one having ordinary skill in the art to modify Shermer/TOPAS in view of Bowman such that the flexible film is a monolayer. One would have been motivated to do so in scenarios where a monolayer film could fulfill all of the physical property requirements of the device as an alternative to current multi-layer design of Shermer when said multi-layer design is not needed (see para 0167 of Bowman).

Claims 15 and 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer in view of TOPAS as applied to claim 1 above, and further in view of Reinicke (US 4,604,090, hereinafter "Reinicke '090").
As to claim 15, Shermer in view of TOPAS teaches the container according to claim 14 as described above, but does not expressly recite wherein in a collapsed state, the flexible film is configured to closely fit a shape of the hard shell to be in contact with the hard shell (the examiner is interpreting “closely fit” based off the 3rd paragraph on page 3 of the instant specification).
Reinicke ‘090 teaches an infusion device having a flexible film (diaphragm 26) wherein in a collapsed state, the flexible film is configured to closely fit a shape of a hard shell (curved outer cover 24 or curved face 28) to be in contact with the hard shell (see paragraph beginning line 19 col. 4 of Reinicke ‘090). 
It would have been obvious to one having ordinary skill in the art before invention to have modified the container of Shermer/TOPAS in view of Reinicke ‘090 such that wherein in a collapsed state, the flexible film is configured to closely fit a shape of the hard shell to be in contact with the hard shell. One would have been motivated to do so, based off of Reinicke, to ensure the reservoir can be filled to its maximum volume and/or to ensure that all fluid can be expelled from the reservoir when the volume of the reservoir 30 goes from maximum to minimum values (see para beginning line 19 col. 4 of Reinicke ‘090). 



As to claim 17, Shermer in view of TOPAS teaches the container according to claim 1 as described above, but is silent to wherein the flexible film and the hard shell are welded together.
Reinicke ‘090 discloses a hard shell (cover 24) and flexible film (26) wherein the flexible film and the hard shell are welded together (see lines 17-20 col. 5).
It would have been obvious to one having ordinary skill in the art before invention to modify Shermer/TOPAS in view of Reinicke ‘090 such that the flexible film and the hard shell are welded together. One would have been motivated to do so as Reinicke ‘090 teaches welding as a known method of attaching a flexible film and a shell (see Figs. 5, 6, lines 17-20 col. 5 of Reinicke ‘090).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer/TOPAS as applied to claim 1 above, and further in view of Reinicke (US 4,626,244, hereinafter "Reinicke '244").
As to claim 18, Shermer in view of TOPAS teaches the container according to claim 1 as described above, but is silent to wherein a thickness of the flexible film and a thickness of the hard shell are substantially the same.
Reinicke ‘244 teaches a thickness of a flexible film (diaphragm 16) and a hard shell (top member 12 of housing 10) that are substantially the same (see Fig. 2).
Despite Reinicke ‘244 being for an implantable device, it would have been obvious to one having ordinary skill in the art to modify Shermer/TOPAS in view of Reinicke ‘244 and reduce a thickness of the hard shell of Shermer/TOPAS such that a thickness of the flexible film and a thickness of the hard shell are substantially the same. One would have been motivated to do so in order to reduce an overall thickness of the device (see abstract, claim 16, paragraph beginning line 44 col. 2 of Reinicke ‘244). One having ordinary skill in the art would have recognized a thinner device as begin smaller and more lightweight for a patient, making the device easier to carry.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shermer/TOPAS as applied to claim 1 above, and further in view of Michaud et al. (US 2011/0144586 A1, hereinafter 'Michaud').
As to claim 18, Shermer in view of TOPAS teaches the container according to claim 1 as described above, but is silent to wherein a thickness of the flexible film and a thickness of the hard shell are substantially the same.
Michaud teaches an infusion pump system having hard shells (either of housings 26 or 28) and teaches how they can each be of any suitable shape and size (see para 0153).
It would have been obvious to one having ordinary skill in the art to modify a thickness of the housing of Shermer/TOPAS to have any of various values including values that are the same as a thickness of the existing flexible film of Shermer/TOPAS if such a thickness were best suited for a particular patient or treatment as Michaud teaches how “The housings 26 and 28 may be dimensioned so as to be comfortably associated with a user and/or hidden from view, for instance, within the clothes of a user” (para 0153).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James D Ponton/Examiner, Art Unit 3783